Citation Nr: 0914188	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-01 460	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Whether a grant of apportionment of $200 a month to the 
Veteran's former wife on behalf of his child was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to June 
1964.  

This matter arises from a January 2004 RO decision granting 
an apportionment of $200 a month to the Veteran's former 
wife, on behalf of their son.  The apportionment was 
implemented effective in August 2003 and terminated in 
September 2005, when the Veteran's son attained the age of 
eighteen years.  The Veteran filed a timely disagreement with 
the apportionment decision and the instant appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

A claim contesting the grant of an apportionment is a 
"contested claim" due to the possibility that VA may be 
required to attempt to collect the already-paid apportioned 
compensation from the Veteran's former wife, if the Veteran 
prevails upon his claim.  A simultaneously contested claim 
refers to the situation in which the allowance of one claim 
results in the disallowance of another claim involving the 
same benefit or the allowance of one claim results in the 
payment of a lesser benefit to another claimant.  38 C.F.R. § 
20.3(p) (2008).  Governing law and regulation provides that 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 19.100 (2008).  

Under 38 C.F.R. § 19.101 (2008), upon the filing of a NOD in 
a simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC).  
Under 38 C.F.R. § 19.102 (2008), when a Substantive Appeal is 
filed in a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument. Thereafter, any other 
contesting party who wishes to do so may present testimony 
and argument.  The appellant will then be allowed an 
opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713 
(2008).

Review of the record reflects that the contested claims 
procedures have not been met.  A SOC was issued in December 
2005.  A copy was provided to both the Veteran and his former 
wife.  In the cover letter to the Veteran's former wife, she 
was advised that the copy was being sent to her for 
informational purposes only, and did not require any action 
on her part, but that if the Veteran filed a Substantive 
Appeal, she would be notified.  Subsequently, in December 
2005, the Veteran filed a timely substantive appeal, in which 
he requested a hearing before a Veterans Law Judge to be held 
in Washington DC.  Significantly, however, a copy of that (or 
a summary of the content) was not provided to the Veteran's 
former wife and she was not notified of or given the 
opportunity to attend the scheduled hearing, which the 
Veteran failed to attend.  Normally, when a Veteran is 
notified of the scheduled time and place but nevertheless 
fails to appear for the hearing, the request for a hearing 
will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(d).  However, because the VA failed to notify the 
Veteran's former wife, the Board finds that if the Veteran 
continues to desire a hearing, another opportunity for a 
hearing must be provided in order to cure this due process 
deficiency.

The Board of Veterans' Appeals (Board) concludes that the 
case must be remanded to ensure that the contested claims 
procedures have been followed.  Accordingly, to ensure full 
compliance with due process requirements set forth in the 
regulations cited above, the case is REMANDED to the RO, via 
the AMC, for the following development:

1.  The AMC should review the claims file 
and ensure that all contested claims 
procedures have been followed.  The AMC 
should furnish the Veteran's former wife 
with a copy of the Veteran's December 2005 
Substantive Appeal or the content of the 
Substantive Appeal.  

2.  If any response containing new 
evidence and/or argument is received from 
the Veteran's former wife, or if new 
evidence and/or argument is received from 
the Veteran, the AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative, along with his former wife 
and her representative, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  The AMC should then request 
clarification from the Veteran as to 
whether he still wishes to present 
testimony during a hearing before a 
Veterans Law Judge, in light of his 
failure to appear for the previously-
scheduled hearing.  If he responds in the 
affirmative, then the claims file should 
be forwarded to the Board so that such a 
hearing may be scheduled and proper notice 
provided to both parties.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

